Citation Nr: 0813954	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO. 03-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for a left ankle 
disorder.

3. Entitlement to service connection for a bilateral foot 
disorder.

4. Entitlement to a rating in excess of 60 percent for a 
lumbar spine disability, since July 25, 2001.

5. Entitlement to an effective date earlier than July 25, 
2001 for the grant of a 60 percent rating for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to November 
1986 and had service with the Army National Guard.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from August 1999, August 2001, and March 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which, in 
pertinent part, continued the 20 percent rating for L4-L5 
herniated nucleus pulposus with radiculopathy on the right 
side; granted a 60 percent rating for herniated nucleous 
pulposus, effective July 25, 2001; and denied service 
connection for a left knee condition, a left ankle condition, 
and a bilateral foot condition.

In August 2006, the Board remanded to the RO the claims on 
appeal for further development. The RO completed all 
requested action and continued denial of the veteran's claims 
and returned the matters to the Board for further appellate 
consideration.

Regarding the veteran's claims for service connection, in 
August 1999, the RO denied the veteran's claims for service 
connection as being not well-grounded. The veteran did not 
appeal this decision. In August 2001, the veteran submitted a 
new claim for service connection for the claims currently on 
appeal. The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099- 2100 
(2000) allows for a claim to be readjudicated on a de novo 
basis if the claim was originally denied as not being well-
grounded, the decision would become final during the period 
beginning on July 14, 1999, and ending on November 9, 2000, 
and the veteran submitted a claim for readjudication within 
two years after November 9, 2000. As the veteran's claims for 
service connection meet these criteria, the claims are being 
adjudicated on a de novo basis and are characterized as such 
on the title page.

The Board's decision on the claims for an increased rating 
for a low back disability, an earlier effective date for the 
grant of 60 percent for a low back disability, and service 
connection for a left ankle disorder and bilateral foot 
disorder is set forth below. The claim for service connection 
for a left knee disorder is addressed in the remand following 
the order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1. There is no competent medical evidence establishing that 
the veteran has a left ankle disability.

2. A bilateral foot disorder has not been shown to have been 
incurred in or aggravated by service, nor secondary to a 
service-connected disability.

3. The veteran's service-connected lumbar spine disability 
has not manifested with ankylosis, since July 25, 2001.

4. On April 27, 1999, the veteran filed a claim for an 
increased rating for his lumbar spine disability.

5. In an August 2001 rating action, the RO awarded the 
veteran a 60 percent rating for his lumbar spine disability, 
effective July 25, 2001.

6. A February 1999 VA treatment record provides evidence from 
which it is factually ascertainable that, as of February 2, 
1999, the date of the February 1999 VA treatment record, the 
veteran's lumbar spine disability (intervertebral disc 
syndrome) manifested with severe; recurring attacks, with 
intermittent relief.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ankle 
disorder are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2. The criteria to establish service connection for a 
bilateral foot disorder, to include as secondary to a 
service-connected disability, have not been met. 38 U.S.C.A. 
§§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

3. The criteria for a disability rating in excess of 60 
percent, since July 25, 2001, for a lumbar spine disability 
have not been met. 38 U.S.C.A. § 1155 (West Supp. 2007); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

4. Affording the veteran the benefit of the doubt, the 
criteria for an effective date of February 2, 1999, for the 
award of a 40 percent rating for a lumbar spine disability 
have been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2006, 
after the original adjudication of the veteran's claims. This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claims for 
service connection, an increased rating and an earlier 
effective date; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. This letter also advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Although the veteran received VCAA notice after the 
original adjudication of his claims, he is not shown to be 
prejudiced by the timing of VCAA-compliant notice, as the RO 
readjudicated his claims in a June 2007 supplemental 
statement of the case (SSOC). See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or SSOC, is 
sufficient to cure a timing defect).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file.

Regarding the claims for service connection, while the 
veteran was not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran. Additionally, the veteran must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life. As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation (e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability).

The veteran's claim for an increased rating for a low back 
disorder was received in April 1999. In a June 2001 letter, 
the veteran was advised that in order for an increased rating 
to be granted, he would need to submit evidence of a greater 
level of disability than previous assessed in accordance with 
specific VA criteria for that disability. 

Subsequent to the initial adjudication of the veteran's claim 
for an increased rating in August 1999 (which set forth the 
rating criteria), the veteran was specifically informed of 
such rating criteria, as well as how the evidence of record 
did not substantiate his claim through the issuance of an SOC 
in February 2007 and an SSOC dated in June 2007. These were 
issued to the veteran after receipt of additional medical 
evidence by VA. 

Of particular note, in an August 2006 letter, the veteran was 
specifically notified that VA would evaluate a service-
connected disorder by reference to a schedule for rating 
disorders, and that he had an additional opportunity to 
provide VA with information as to ongoing treatment, 
statements from employers and acquaintances; as well as any 
reports generated by the Social Security administration. 
Further, during the July 2001 and April 2007 VA examinations, 
and in a January 2007 statement, the veteran made statements 
regarding the effect of his service-connected disability on 
his employment and daily life. Further, the VA examiners also 
made assessments as to the veteran's service-connected 
disability and its effect on the veteran's employment and 
daily life. The Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." Vazquez-Flores, 22 Vet. App. at 48; see Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007). Therefore, the 
veteran's statements show actual knowledge of what is 
necessary to substantiate his claim.

Thus, the record shows that although the veteran was not 
specifically advised in accordance with Vazquez-Flores, it 
cannot be doubted that through the February 2007 SOC followed 
by a final readjudication of the claim in June 2007, a 
reasonable person would have known that evidence to show a 
worsening of the disorder within the parameters of the rating 
schedule and its impact on employment and daily life was 
necessary. See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a June 2007 SSOC after the notice was 
provided. For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

A. Service Connection

The veteran contends that he has a left ankle disorder that 
is related to service and claims that his bilateral foot 
disorder is secondary to his service-connected low back 
disability. Having carefully considered the claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims because the veteran is not shown to have a current 
left ankle disability and there is no evidence that his 
bilateral foot disorder is secondary to his service-connected 
low back disability or due to his service. Therefore, the 
appeals will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

The Board observes that, with respect to the veteran's Army 
National Guard service, the applicable laws and regulations 
permit service connection only for a disability resulting 
from disease or injury incurred in or aggravated coincident 
with active duty for training, or for disability resulting 
from injury during inactive duty training. See 38 U.S.C.A. § 
101(22),(23),(24) (West 2002); 38 C.F.R. § 3.6 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

Left Ankle

The veteran's service medical records show that in October 
1978, the veteran complained of trauma to the left ankle. He 
stated that he tripped while walking, the ankle turned 
inward, and he heard a "snap." The diagnosis was severe 
ankle sprain.

Post-service, a September 2000 non-VA medical record from 
J.F., M.D. shows that the veteran reported he had suffered a 
left ankle injury while in the service in April 1981. No 
diagnosis pertinent to the left ankle was rendered on 
September 2000 examination.

Although the veteran reported that he had a left ankle injury 
while in service, and the service medical records show that 
he was diagnosed with an ankle sprain while in service, there 
is no post-service medical evidence showing that the veteran 
has a current diagnosis of a left ankle disability. As 
indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. § 
1131. Hence, where, as here, there is no competent medical 
evidence establishing that the veteran has the disability for 
which service connection is sought, there can be no valid 
claim for service connection for that disability. See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). Hence, service 
connection for a left ankle disorder must be denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Foot Disorder

The veteran's service medical records are devoid for any 
indication of complaints, treatment, or diagnosis of a 
bilateral foot disorder. Post-service, the first indication 
of a diagnosis of a bilateral foot disorder is in a January 
1996 non-VA X-ray of the bilateral feet that revealed minimal 
degenerative changes of the first metatarsal phalangeal joint 
on the right side. A September 1998 record shows the veteran 
complained of left heel pain. The diagnosis was left plantar 
fasciitis secondary to synovitis. A 1998 non-VA medical 
record from J.B., D.P.M. reveals a diagnosis of second 
metatarsal phalangeal joint synovitis on the right foot. A 
September 2000 non-VA medical record from J.F., M.D. shows 
that the veteran reported developing a foot condition three 
years after April 1981 and was treated at a VA Hospital 
because he had developed severe difficulty in walking and was 
unable to stand for prolonged periods of time. The September 
2000 diagnosis was degenerative joint disease of both feet 
with plantar fasciitis.

Although the veteran has current diagnoses of bilateral foot 
conditions, there is no competent medical evidence linking 
these diagnoses to any incident of military service. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).

Further, the diagnoses were made approximately 10 years after 
the veteran's discharge from service and evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service can be considered as 
evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). Moreover, as the diagnoses for 
degenerative joint disease of the feet were rendered more 
than one year after the veteran's discharge from service, 
service connection on a presumptive basis as due to a chronic 
disability is not warranted. 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Because there is no competent evidence showing that the 
veteran's current bilateral foot disorders are related to his 
service, service connection for a bilateral foot disorder as 
directly related to service is not warranted.

Further, as the veteran has claimed that his bilateral foot 
disorder is related to his service-connected lumbar spine 
disability, the Board will address the issue of secondary 
service connection. Libertine, supra.

The evidence shows no competent nexus between his bilateral 
foot disorder and his service-connected lumbar spine 
disability. Although the veteran asserts that there is a 
nexus between the two disabilities, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Further, there is no competent evidence of a nexus of 
his bilateral foot disorder and his service-connected lumbar 
spine disability. 38 C.F.R. § 3.159(a); Espiritu, 2 Vet. App. 
at 494 (1992). None of the medical evidence of record 
contains an opinion as to the etiology of the bilateral foot 
disorder.

In sum, there is no evidence of a bilateral foot disorder in 
service and no evidence suggesting the current bilateral foot 
disorder is related to any incident or event in service or to 
the veteran's service-connected lumbar spine disability. 
Therefore, the preponderance of the evidence is against the 
claim. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert, supra. 


B. Increased Rating since July 25, 2001

The veteran contends that his lumbar spine disability is more 
severe than the current 60 percent rating reflects. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's symptoms, as applied to the applicable rating 
provisions, do not warrant a rating in excess of 60 percent, 
since July 25, 2001. Because the preponderance of the 
evidence is against the claim, the appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The criteria for rating disabilities of the spine were 
amended since the veteran filed his claim. The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's low back disability is 
warranted. VA's Office of General Counsel has determined that 
the amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective date 
of the regulatory change. See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g).  

Under applicable rating criteria, intervertebral disc 
syndrome is evaluated using 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293 (effective prior to and since September 23, 
2002). A 60 percent rating is the highest rating allowed 
using this diagnostic code under both the former and revised 
criteria. Therefore, use of this diagnostic code for a higher 
rating for the veteran's lumbar spine disability is not for 
application.

The criteria in effect prior to September 26, 2003, for 
rating disabilities of the spine allowed for a 100 percent 
rating for residuals of a fracture of the vertebra with cord 
involvement, bedridden, or requiring long leg braces. 
38 C.F.R. § 4.71a, DC 5285 (2002). Unfavorable ankylosis of 
the spine with marked deformity and involvement of major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) also allowed for a 100 percent 
rating. 38 C.F.R. § 4.71a, DC 5286 (2002).

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised. DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 100 percent rating when 
there is unfavorable ankylosis of the entire spine. 38 C.F.R. 
§ 4.71a, General Rating Formula for Disease and Injuries of 
the Spine (2007).

On July 2001 VA examination, the veteran reported that he had 
pain, weakness, stiffness, fatigability, and lack of 
endurance. He complained of constant sharp low back pain and 
radiating pain down the left lower extremity associated with 
numbness of the left lower extremity, and pulling sensation 
of his left lower extremity and tightness of his left lower 
extremity. He had constant low back pain that varied at times 
from moderate to severe. He had flare-ups three to four times 
per year of very severe pain that lasted from one week to one 
and a half weeks at a time. Precipitating factors included 
bending, household chores, and washing the car. Alleviating 
factors were lying down and physical therapy. The veteran 
stated that his lumbar spine disability interfered with his 
activities of daily living, such as dressing the lower 
extremities. He also had difficulty doing household chores. 
The veteran exhibited range of motion of the lumbar spine on 
physical examination.

A January 2002 non-VA magnetic resonance imaging (MRI) of the 
lumbar spine revealed early degenerative discogenic disease 
changes at the T12-L1 and L1-2 levels, degenerative 
discogenic disease and mild diffuse annular disk bulging at 
the L3-4 level, and degenerative discogenic disease with mild 
posterior disk protrusion and/or bulging at the L5-S1 level, 
asymmetric towards the right side, extending into the right 
neural foramen, somewhat encroaching the exiting right L5 
nerve root.

A February 2002 non-VA medical record from J.F., M.D. reveals 
the veteran had range of motion on physical examination.

A February 2006 X-ray of the lumbar spine revealed 
degenerative disc disease and lumbar spondylosis.

A September 2006 VA treatment record shows that the veteran's 
range of motion was limited due to pain and obesity.

A September 2006 non-VA MRI reveals discogenic disc disease 
with small bulging discs seen at L1-L2 and L5-S1 levels. 
There was also broad-based right lateral disc protrusion 
producing mild-to-moderate narrowing of the right neural 
foramen seen at L3-L4 disc space level.

A February 2007 non-VA medical record from J.F., M.D. shows 
that the veteran had diminished range of motion of the whole 
spine.

On April 2007 VA examination, the veteran reported that he 
had decreased motion, stiffness, weakness, spasms, and pain. 
He had severe flare-ups approximately two to three times per 
week, which lasted for hours. Precipitating factors were 
walking, sitting and standing too long. The alleviating 
factors were injections, medications, and relaxing. He stated 
that he could not walk without help and could not go to the 
bathroom. The veteran did not report having any 
incapacitating episodes. Objective examination revealed 
spasm, pain with motion, and tenderness. Range of motion 
testing revealed limited range of motion in flexion, 
extension, bilateral lateral flexion, and bilateral rotation 
with pain. There was no thoracolumbar ankylosis. The examiner 
noted that the veteran lost six weeks from work due to his 
gallbladder surgery, left knee arthroscopy and his low back 
pain. The veteran's disabilities had significant effects on 
his usual occupation due to increased tardiness and increased 
absenteeism. The effects on his occupational activities 
included decreased mobility, problems with lifting and 
carrying, difficulty reaching, decreased strength, and pain. 
His chores, shopping, traveling, bathing, dressing, and 
toileting were severely affected by his lumbar spine 
disability. He was prevented from exercise, sports, and 
recreation, and his feeding and grooming were moderately 
impaired. 

Initially, regarding any neurological manifestations due to 
the veteran's lumbar spine disability, in June 2007, the 
veteran was awarded service connection for right lower 
extremity radiculopathy and left lower extremity 
radiculopathy, each at 10 percent, effective July 25, 2001. 
The veteran has not appealed this decision. Therefore, this 
determination is not currently on appeal. In addition, as the 
veteran has previously been awarded a separate rating for his 
neurological manifestations, any neurological manifestations 
will not be addressed in this decision.

Next, with respect to the veteran's orthopedic 
manifestations, the Board notes that to obtain a rating 
higher than 60 percent for the veteran's lumbar spine 
disability, he is required to have residuals of a fracture of 
the vertebra or ankylosis of the spine. 38 C.F.R. § 4.71a, DC 
5285, 5286 (2002); 38 C.F.R. § 4.71a, DC 5243 (effective 
September 26, 2003). The record indicates that the veteran 
exhibited range of motion on examinations since July 25, 
2001. In addition, the April 2007 VA examiner specifically 
noted that the veteran did not have ankylosis of the 
thoracolumbar spine. Further, the veteran is not shown to 
have any residuals of a fracture of the vertebra. Therefore, 
a rating in excess of 60 percent for the veteran's lumbar 
spine disability is not warranted.

In addition to the above schedular criteria, the Board also 
finds that a disability rating in excess of 60 percent is not 
warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine. See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995). The Board notes that range-of-motion 
testing revealed painful motion. However, the limitation of 
motion due to pain was not shown to rise to the level of 
ankylosis of the lumbar spine, which is required for the next 
higher rating for diseases of the lumbar spine according to 
the former and revised criteria. 38 C.F.R. § 4.71a, DC 5286 
(2002); 38 C.F.R. § 4.71a, DC 5243 (2007).

The above-determinations are based upon application of VA's 
rating schedule. Additionally, the Board finds that there is 
no showing that the veteran's service-connected lumbar spine 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) 
(2007) (considered in the June 2007 SSOC). The lumbar spine 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating). The veteran has asserted and the medical 
evidence suggests that the veteran's lumbar spine disability 
severely impacts the veteran's employment. However, his time 
lost from work included additional disabilities that are not 
service-connected, to include gallbladder surgery and left 
knee arthroscopy. Further, he has been able to maintain his 
current employment for approximately 20 years and has not 
shown that he has a risk of losing his employment due to his 
service-connected lumbar spine disability. There also is no 
objective evidence that the disability warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards. In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board thus concludes that the veteran's lumbar spine 
disability does not meet the criteria for a disability rating 
in excess of 60 percent under applicable rating criteria. 
Staged ratings pursuant to Hart were also considered; 
however, based on the evidence of record, a staged rating is 
also not warranted. Because the preponderance of the evidence 
is against the veteran's claim, the doctrine of reasonable 
doubt is not for application. 38 U.S.C.A. § 5107(b).


C. Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007). Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2007). Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim. 38 C.F.R. § 
3.155(a) (2007).

Review of the claims file reveals that the veteran filed a 
claim for increase for his lumbar spine disability on April 
27, 1999. In an August 2001 rating decision, the RO increased 
the rating for lumbar spine disability from 20 to 60 percent, 
effective July 25, 2001. The increase was based on a July 25, 
2001 VA examination report that, according to the RO, was the 
first indication of an increase in the severity of the 
veteran's lumbar spine disability symptoms.

The Board notes that an effective date earlier than July 25, 
2001 is possible if there is medical evidence from which it 
is factually ascertainable that an increase in disability had 
occurred within one year prior to the April 27, 1999 claim. 
38 C.F.R. § 3.400(o)(2). Considering the claim in light of 
this legal authority, the Board finds that, affording the 
veteran the benefit of the doubt, an effective date of 
February 2, 1999, for the grant of a 40 percent rating for 
the veteran's lumbar spine disability is warranted.

The veteran is currently rated for his lumbar spine 
disability using 38 C.F.R. § 4.71a, DC 5293. As the time 
period in question is prior to September 23, 2002, the former 
criteria for rating intervertebral disc syndrome (IVDS) are 
for application. In addition, as the time period is prior to 
September 26, 2003, the former criteria for rating all other 
disabilities of the spine are also for application. 38 C.F.R. 
§ 4.71, DC 5293 allowed for a 40 percent rating for severe 
IVDS, with recurring attacks, with intermittent relief. A 60 
percent rating required pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
38 C.F.R. § 4.71a, DC 5293.

Limitation of motion of the lumbar spine was rated pursuant 
to 38 C.F.R. § 4.71a, DC 5292 and allowed for a 40 percent 
rating for severe limitation of motion.

A February 2, 1999 VA treatment record shows that the veteran 
complained of chronic low back pain with trauma and numbness 
in the extremities. A subsequent February 1999 VA treatment 
record shows a diagnosis of low back pain with chronic spasm. 
An X-ray of the lumbar spine revealed mild straightening most 
likely secondary to muscle spasm, asymmetric intervertebral 
spaces narrowed at L1-L2, L3-L4, L5-S1 spaces, vertebral body 
height of L3 somewhat reduced, no acute fractures, and 
degenerative changes.

A March 1999 VA treatment record shows range of motion 
testing results. Forward flexion of the lumbar spine revealed 
that the veteran's hands were 10 inches from the floor. 
Bilateral lateral flexion resulted in his hands two inches 
from the knee, and extension was to 10 degrees. Straight leg 
raising was negative bilaterally to 45 degrees on the left 
and 40 degrees on the right secondary to tight hamstrings.

On July 1999 VA examination, the veteran reported that he had 
low back aching and sharp pain that radiated to his lower 
extremities. He had flare-ups every two to three months of 
severe low back pain that lasted from four to five hours. He 
was not able to move the lower extremity due to his pain and 
was not able to perform any type of activity when he had 
flare-ups of pain. To alleviate the pain, he needed to lie 
down. He was also not able to play outdoors with his child, 
and was not able to do household chores, yard work, or any 
activity that required bending. He also had difficulty to 
dress the lower extremities. Objective examination revealed 
forward flexion to 80 degrees, extension to 30 degrees, 
bilateral rotation to 30 degrees, and bilateral lateral 
flexion to 30 degrees. There was no spasm, but there was 
tenderness at L4-L5, and S1 bilaterally. Muscle strength was 
normal bilaterally of the lower extremities. Straight leg 
raise was negative. The diagnosis was L4-L5 herniated nucleus 
pulposus with radiculopathy on the right side.

A September 2000 non-VA medical record from J.F., M.D. shows 
range of motion testing results of the lumbar spine of 
flexion to 20 degrees, extension to five degrees, right 
lateral flexion to 15 degrees, and left lateral flexion to 10 
degrees. Rotation of the lumbar spine was very painful and 
was to 21 degrees. Dr. J.F. then stated that flexion was to 
70 degrees and hyperextension was to 15 degrees. There was 
severe muscle spasm and the veteran could not perform the 
flexion and extension properly due to the spasm.

The record indicates that as of February 2, 1999, the veteran 
complained of numbness in the lower extremities. He was 
subsequently diagnosed with radiculopathy on the right side 
and muscle spasm. The September 2000 non-VA medical record 
from Dr. J.F. makes it unclear whether the veteran's range of 
motion was 20 degrees or 70 degrees in forward flexion; 
however, the record does indicate that the veteran had severe 
muscle spasm, which resulted in limitation of motion of the 
lumbar spine. As the veteran has exhibited right side 
radiculopathy due to his lumbar spine disability, severe 
muscle spasm, and limitation of motion of the lumbar spine, 
and these symptoms are factually ascertainable since February 
2, 1999, as shown in a VA treatment record, a rating of 40 
percent for the veteran's lumbar spine disability is 
warranted since February 2, 1999. As such, the veteran is 
shown to have intervertebral disc syndrome with severe, 
recurring attacks, with intermittent relief. 38 C.F.R. 
§ 4.71a, DC 5293 (effective prior to September 23, 2002).

However, a rating in excess of 40 percent is not warranted as 
the veteran's symptoms are not shown to be pronounced. 
38 C.F.R. § 4.71a, DC 5293. The veteran was not noted to have 
diminished muscle strength and his straight leg raise testing 
was negative. Further, his symptoms were not shown to be 
persistent with little intermittent relief. Id. In addition, 
the veteran is not shown to have ankylosis of the lumbar 
spine or residuals of fracture of the vertebra. 38 C.F.R. 
§ 4.71a, DC 5285, 5286.

Regarding the consideration of the veteran's functional loss 
due to pain, weakness, fatigability, or incoordination of the 
lumbar spine, a rating in excess of 40 percent is also not 
warranted. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08. The veteran's limitation of 
motion due to pain was not shown to rise to the level of 
ankylosis of the lumbar spine, which is required for the next 
higher rating for diseases of the lumbar spine according to 
the rating criteria in effect prior to September 26, 2003 for 
disabilities of the spine. 38 C.F.R. § 4.71a, DC 5285, 5286 
(2002).

Therefore, given the medical evidence, and affording the 
veteran the benefit of the doubt, the Board finds that an 
effective date of February 2, 1999, the date of the February 
1999 VA treatment record that shows a worsening of the 
veteran's lumbar spine disability, for the assignment of a 40 
percent rating for the veteran's lumbar spine disability, is 
warranted. See 38 C.F.R. § 3.400(o)(2).



ORDER

Service connection for a left ankle disorder is denied.

Service connection for a bilateral foot disorder is denied.

A rating in excess of 60 percent for a lumbar spine 
disability, since July 25, 2001, is denied.

An effective date of February 2, 1999, for the grant of a 40 
percent rating for a lumbar spine disability, is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for left knee 
strain is warranted to afford the veteran a VA examination 
and obtain VA treatment records.

The service medical records show that in April 1981, the 
veteran was diagnosed with left knee strain. In June 1981, 
the veteran complained of left knee pain for two months. He 
was diagnosed with left chondromalacia patella. In June 1982, 
the veteran complained of twisting his left knee while 
climbing down an aircraft. He had a previous history of left 
knee complaints. The diagnosis was left knee strain. A June 
1986 separation examination revealed the veteran's left knee 
to be normal and on his Report of Medical History, the 
veteran did not report having a trick or locked knee.

Post-service, a September 2000 non-VA medical record from 
J.F., M.D. shows that the veteran reported having injured his 
left knee in April 1981 while in the service. He stated that 
he developed severe edema and pain and was treated without 
surgery. The examiner noted instability of the knee due to 
loss of function of the medial collateral ligament and the 
anterior cross ligament.

A February 2002 non-VA medical record from J.F., M.D. shows 
that the veteran presented with edema of both knees, of which 
Dr. J.F. opined the onset of this condition was since the 
accident when the veteran injured his back in service.

A May 2006 VA MRI of the left knee reveals findings 
compatible with a tear involving the posterior horn of the 
medial meniscus, and a suspected radial tear seen posterior 
of the lateral meniscus. Also a small parameniscal cyst was 
seen adjacent to the posterior horn of the medial meniscus. 
There was evidence of a small to moderate in size joint 
effusion. 

A November 2006 non-VA medical record from R.F., M.D. shows 
the veteran underwent a left knee arthroscopy for left medial 
and lateral meniscus tear and articular defect of the tibia 
and femur.

In a February 2007 non-VA medical record from J.F., M.D., the 
physician stated that the veteran's left knee symptoms were a 
direct result from the original traumas that he suffered 
while in the military. The private physician noted that the 
opinion was based on a detailed medical history, multiple 
physical examinations and the study of the results of the 
veteran's X-rays and MRIs. The diagnosis was tear of the 
posterior horn of the medial meniscus of the left knee, 
radial tear of the posterior horn of the lateral meniscus of 
the left knee, effusion of the left knee, and lateral 
ligament sprain of the left knee. He was also diagnosed with 
chronic instability in the left knee and left knee 
derangement.

Although the veteran's private physician, Dr. J.F., has 
opined that the veteran's left knee disabilities are a result 
of the veteran's trauma incurred in service, this opinion was 
based on the veteran's subjective report and without review 
of the veteran's service medical records. Therefore, the 
Board finds that a VA examination is necessary, with review 
of the veteran's service medical records and review of the 
entire claims file, to determine whether the veteran's 
current left knee disability is related to his service. 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination at an appropriate VA medical 
facility. The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claim for service connection. 
See 38 C.F.R. § 3.655 (2007). Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the date and time of the scheduled 
appointment(s) sent to him by the pertinent VA medical 
facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in San Juan, Puerto Rico, dated up to 
January 2007. The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). The RO must obtain all outstanding 
pertinent medical records from the San Juan VAMC since 
January 2007, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requesting records from 
Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the San Juan 
VAMC all pertinent records of evaluation 
or treatment of the veteran's left knee, 
from January 2007 to the present. The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records or responses received should be 
associated with the claims file.

2. The RO should then arrange for the 
veteran to undergo an orthopedic examination 
by a physician at an appropriate VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. The physician should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

The physician must review all pertinent 
records associated with the claims file, 
particularly the veteran's service medical 
records, and the February 2002 and 
February 2007 non-VA medical records from 
Dr. J.F., in which he opined that the 
veteran's left knee disability was related 
to his service. Thereafter, the physician 
should offer an opinion as to whether the 
veteran has a current left knee disability 
that is causally or etiologically related 
to the veteran's service.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


